Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 21, 2019

                                      No. 04-18-00709-CR

                                       Kayro MORENO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CRS001128D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        Appellant's brief was originally due to be filed on March 21, 2019. This court notified
appellant's counsel of the deficiency on March 27, 2019, but no response was filed. By order
dated April 16, 2019, this appeal was abated to the trial court for an abandonment hearing. The
trial court conducted the hearing, and supplemental records were filed containing the trial court’s
findings. By order dated May 21, 2019, the appeal was reinstated on the docket of the court, and
appellant’s brief was ordered to be filed no later than June 20, 2019.

       On June 20, 2019, appellant’s attorney filed an unopposed motion for extension of time
requesting an additional extension of time due to a series of events beyond the attorney’s control
which prevented him from completing the brief. The motion is GRANTED. Given the prior
abatement and the original due date for the brief, THIS IS THE FINAL EXTENSION OF
TIME THAT APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
July 20, 2019.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court